Citation Nr: 1037458	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss from June 21, 2006, to June 12, 
2010.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss on or after June 12, 
2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, in pertinent part, 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable evaluation.  

The Veteran appealed the initial rating to the Board.  In March 
2010, the Veteran testified before the undersigned at a personal 
hearing conducted at the RO; a transcript of that hearing has 
been included in the claims folder.  In June 2010, the Board 
remanded the Veteran's claim seeking additional evidentiary 
development.  Specifically, the June 2010 Board remand instructed 
the agency of original jurisdiction (AOJ) to schedule the Veteran 
for a VA audiological examination in order to determine the 
current severity of his service-connected bilateral hearing loss, 
and to obtain all of the Veteran's outstanding VA treatment 
records dated from May 2008 to the present.  The AOJ was then 
instructed to readjudicate the claim.  The examination was 
completed in June 2010, and a copy of the VA examination report 
has been associated with the Veteran's claims file.  Outstanding 
VA treatment records dated from May 2008 to the present have also 
been obtained and associated with the Veteran's claims file.  As 
such, the Board finds that the RO completed the development 
requested in the June 2010 Board remand and complied with the 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

During the course of the appeal to the Board, the Veteran's case 
was readjudicated, and in the June 2010 rating decision the RO 
assigned a 10 percent disability rating effective from June 12, 
2010.  

In the August 2010 Post-Remand brief, the Veteran continued the 
appeal of the February 2007 rating decision seeking entitlement 
to a compensable disability rating for his hearing loss from June 
21, 2006 to June 12, 2010, and entitlement to an evaluation in 
excess of 10 percent for his hearing loss on or after June 12, 
2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where 
evidence indicates that the degree of disability increased or 
decreased during appeal period following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  From June 21, 2006 to June 12, 2010, the Veteran manifested 
no worse than Level I hearing in both the right and left ear.  

3.  On or after June 12, 2010, the Veteran, has Level IV hearing 
in each ear.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss from June 21, 2006 to June 12, 2010 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).  

2.  The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss on or after June 12, 2010 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 
30, 2008).  

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the Veteran then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
section 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).  

The Board finds that the predecisional notice letter dated in 
September 2006 substantially complied with the notice 
requirements.  The September 2006 notice letter informed the 
claimant of what evidence was required to substantiate the claim 
and of the claimant's and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence and/or 
information in his possession to the RO.  Additionally, the 
September 2006 letter informed the claimant of the laws and 
regulations governing disability ratings and effective dates as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  The Board acknowledges that the Veteran's 
complete service treatment records are not associated with the 
claims file.  A January 2004 letter from the National Personnel 
Records Center (NPRC) indicates that the Veteran's records were 
not located in their files, and may have been destroyed in the 
July 1973 fire at the National Archives and Records 
Administration.  In the September 2006 notice letter, it was 
determined that the Veterans records were in fact destroyed in 
the 1973 fire.  

When a claimant's treatment records are lost or destroyed, the VA 
has a "heightened" duty to assist in the development of the 
claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  See also 38 C.F.R. § 3.159(c).  To help assist the 
Veteran in reconstructing his medical records, the RO asked the 
Veteran to complete a VA NA Form 13055, identifying the name of 
the organization or unit he served in during his period of active 
duty, the name of the hospital or medical facility he received 
treatment in, as well as the dates of his treatment.  The Veteran 
completed the NA Form 13055 in October 2006, and indicated in the 
form the names of the units he served in, as well as his dates of 
treatment.  In a December 2006 letter, the RO asked the Veteran 
to provide more specific information with respect to the name and 
location of the hospital, dispensary or medical facility where he 
received treatment.  It does not appear that the Veteran provided 
this information in his January 2007 Statement in Support of his 
Claim.  Despite the fact that the RO was unable to obtain the 
Veteran's service treatment records, he was granted service 
connection for his hearing loss, as reflected in the February 
2007 rating decision.  

The Board notes that all identified and available VA and private 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  Neither the Veteran nor his 
representative have identified any outstanding medical records.  

The Veteran was afforded VA examinations with respect to the 
issues on appeal in January 2007 and in June 2010.  38 C.F.R. 
§3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As will be discussed below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they were predicated on a review of the claims file 
and all pertinent evidence of record, they involved a thorough 
discussion with the Veteran regarding his complaints and 
experiences, and they fully addressed the rating criteria that is 
relevant to rating the disability in this case.  Thus, there is 
adequate medical evidence of record to make a determination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  



II.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous..." Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence obtained during the 
appeal period indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (VA's determination of the 'present level' of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending).  

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  38 
C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure tone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
pure tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service connected ear will be assigned a Roman numeral 
designation for hearing impairment of me.  38 C.F.R. § 4.85(f).  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  

	A.  June 21, 2006 to June 12, 2010

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to an initial compensable evaluation for his bilateral 
hearing loss from June 21, 2006, to June 12, 2010 under 38 C.F.R. 
§§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, the 
Veteran was afforded a VA examination in January 2007.  The 
audiological evaluation revealed right ear auditory thresholds in 
the frequencies 1000, 2000, 3000 and 4000 Hertz as 20, 50, 55 and 
65.  For the left ear, auditory thresholds in the same 
frequencies were recorded as 10, 25, 55 and 60.  The average pure 
tone threshold was 47.5 in the right ear and 37.5 in the left.  
Speech recognition ability was 94 percent in both the right and 
left ear

VA outpatient records indicate the Veteran was seen several times 
throughout the years due to cerumen occlusion in his right and 
left ear canals.  See May 2007-June 2007 VA treatment reports.  

Based on the January 2007 examination findings, the Board finds 
that the preponderance of the evidence is against a compensable 
disability rating for bilateral hearing loss.  According to Table 
VI, the results of the January 2007 VA examination correspond to 
Level I hearing for both the right and left ear.  38 C.F.R. 
§ 4.85(b).  When those values are applied to Table VII, it is 
apparent that the noncompensable evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects his 
bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  
Such results support the assignment of a noncompensable 
disability rating under 38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation 
for hearing loss is warranted under 38 C.F.R. § 4.86.  However, 
based on the January 2007 examination findings, the Veteran's 
disability did not meet the requirements of 38 C.F.R. § 4.86.  In 
this regard, the Veteran did not have puretone thresholds of 55 
decibels or more at each of the frequencies of 1000, 2000, 3000 
and 4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is 
apparent that the currently assigned noncompensable disability 
evaluation for the Veteran's bilateral hearing loss is accurate 
and appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86(a).  

Based on these results, the Board concludes that a noncompensable 
disability evaluation for the Veteran's bilateral hearing loss 
from June 21, 2006 to June 12, 2010 is not warranted.  It is 
apparent that the assigned noncompensable disability evaluation 
for the aforementioned time period for the Veteran's bilateral 
hearing loss is accurate and appropriately reflects his hearing 
loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  
Although the Veteran contends that his bilateral hearing loss was 
more severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment is a 
purely mechanical application of the rating criteria from which 
the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

In this case, the January 2007 VA examiner noted that the 
Veteran's situation of greatest difficulty involved understanding 
what is being said "in the presence of competing noise."  The 
examiner also noted that the Veteran's post-service recreational 
activities included hunting with gunfire, wherein he wore 
protective hearing devices, and that he denied any occupational 
noise exposure.  To the extent that the January 2007 examination 
report did not include a discussion of the effects of the 
Veteran's hearing loss disability on daily life, the Board finds 
no prejudice to the Veteran as a result of this omission.  
Indeed, neither the Veteran nor his representative has alleged 
such prejudice.  Moreover, while the Veteran reported difficulty 
understanding when there is other noise involved, it has not been 
contended that the Veteran's hearing loss disability has resulted 
in marked interference with employment or activities of daily 
life.  In fact, in his March 2007 Notice of Disagreement (NOD), 
the Veteran stated that he had recently retired as a Sessions 
Judge in Sequatchie County.  He does not contend that his 
retirement and decision to stop working was based on an inability 
to perform his duties as a result of his hearing loss.  Thus, any 
error on the part of the January 2007 VA examiner in failing to 
address the effects of the Veteran's hearing loss disability on 
his occupation and daily life in the examination report is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Veteran is claiming a higher initial rating for 
his bilateral hearing loss, not that the January 2007 VA 
examination report was defective.  See Martinak, 21 Vet. App. at 
455.  

Thus, as the criteria for an initial compensable evaluation for 
the Veteran's service-connected bilateral hearing loss between 
June 21, 2006 and June 12, 2010 have not been met, the appeal is 
denied.  In essence, the preponderance of the evidence is against 
a compensable disability evaluation for the Veteran's bilateral 
hearing loss from June 21, 2006, to June 12, 2010.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  As such, 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss from June 21, 2006, to June 12, 
2010 must be denied.  

	B.  On or after June 12, 2010

Following a review of the relevant evidence, the Board finds that 
the record does not contain evidence showing that the Veteran is 
entitled to an evaluation in excess of 10 percent as of June 12, 
2010.  

Pursuant to the June 2010 Board remand, the Veteran underwent a 
new VA audiological evaluation in June 2010.  The audiological 
evaluation revealed right ear auditory thresholds in the 
frequencies 1000, 2000, 3000 and 4000 Hertz as 45, 70, 85, and 90 
and left ear auditory thresholds in the same frequencies as 35, 
50, 80, and 80.  The average pure tone threshold was 72.5 in the 
right ear and 61.25 in the left.  Speech recognition ability was 
76 percent in the right ear and 78 percent in the left.  The 
results of the June 2010 examination correspond to Level IV 
hearing for the right ear and Level IV hearing for the left ear 
in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.85.  

The Board has also considered whether an initial evaluation in 
excess of 10 percent for hearing loss is warranted under 38 
C.F.R. § 4.86.  However, during his examination, the Veteran's 
disability did not meet the requirements of 38 C.F.R. § 4.86.  In 
this regard, the Veteran did not have puretone thresholds of 55 
decibels or more at each of the frequencies of 1000, 2000, 3000 
and 4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is 
apparent that the currently assigned 10 percent disability 
evaluation from June 12, 2010 for the Veteran's bilateral hearing 
loss is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  
Therefore, the Veteran is not entitled to a higher evaluation for 
his service-connected bilateral hearing loss pursuant to 38 
C.F.R. § 4.86(b).  

Based on these results, the Board concludes that an evaluation in 
excess of 10 percent for the Veteran's bilateral hearing loss on 
or after June 12, 2010 is not warranted.  It is apparent that the 
assigned 10 percent disability evaluation for the aforementioned 
time period for the Veteran's bilateral hearing loss is accurate 
and appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends 
that his bilateral hearing loss was more severe, and therefore 
warrants a higher evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In addition, the June 2010 VA examiner noted that the Veteran's 
situation of greatest difficulty involved "understanding speech 
heard in person and over the television."  With respect to the 
Veteran's noise exposure, the examiner noted that the Veteran 
reported a positive history for military noise exposure.  There 
was no discussion of the Veteran's history of occupational and 
recreational noise exposure.  To the extent that the June 2010 VA 
examination report did not include a discussion of the effects of 
the Veteran's hearing loss disability on daily life, the Board 
finds no prejudice to the Veteran as a result of this omission.  
Indeed, neither the Veteran nor his representative have alleged 
such prejudice.  Moreover, the Veteran has not contended that the 
Veteran's hearing loss disability has resulted in marked 
interference with employment or activities of daily life.  As 
previously discussed, the evidence of record reflects that the 
Veteran is currently retired, and there is nothing to indicate 
that his retirement was due to or a result of his hearing loss 
disability.  Thus, any error on the part of the June 2010 VA 
examiner in failing to address the effects of the Veteran's 
hearing loss disability on his occupation and daily life in the 
examination report is harmless.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Veteran is claiming a 
higher initial rating for his bilateral hearing loss, not that 
the June 2010 VA examination report was defective.  See Martinak, 
21 Vet. App. at 455.  

III.	Extraschedular Rating

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers loss of hearing 
acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his hearing loss.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to his service-
connected hearing loss disability.  As previously noted, the 
Veteran is currently retired.  There is nothing in the record 
which suggests that the Veteran's retirement is a result of his 
bilateral hearing loss, nor is there anything to show that the 
bilateral hearing loss itself markedly impacted his ability to 
maintain and perform his duties at his employment or obtain other 
forms of employment.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

1.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss for the period from June 21, 2006 to 
June 12, 2010 is denied.

2.  Entitlement to a disability evaluation in excess of 10 
percent, on or after June 12, 2010, is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


